Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on December 20th, 2018, which claims 1-18 are presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-18 are pending in the application and have been examined below, of which, claims 1 and 10 are presented in independent form.
Information Disclosure Statement
The information disclosure statements filed on September 26th, 2019 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Claim Objections
Claims 1, 4, 6, 7, 9, 19, 13, 15, 16, and 18 are objected to because of the following informalities: 
Claim 1 recites “operation of the product” in line 4, it is unclear if “the product” refers to “product application” or “smart product”.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “operation of the smart product” for the purpose of further examination.
Claim 1 recites “assessing operation of the smart product” in line 10. There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “assessing the operation of the smart product” for the purpose of further examination.
Claims 4, 6, 7, and 9 recite “the plurality of analytical components” in line 1. There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “the plurality of analytical model [[components]]” for the purpose of further examination.
Claim 10 recites “operation of the product” in line 4, it is unclear if “the product” refers to “product application” or “smart product”.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “operation of the smart product” for the purpose of further examination.
Claim 10 recites “assessing operation of the smart product” in line 9. There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “assessing the operation of the smart product
Claims 13, 15, 16, and 18 recite “the plurality of analytical components” in line 1. There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner subsequently interprets this limitation as reading “the plurality of analytical model [[components]]” for the purpose of further examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically directed towards computer programs representing computer listings per se.
Claim 1 recites “A system … comprising
a product application …
a product lifecycle management system …
a repository ..."
as described in FIG. 4 and associated text, e.g., paragraphs [0066-0067], thus such “system” reasonably interpreted as computer programs, software, listing per se. Computer programs claimed as computer listings per se (without any hardware), i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional 
Claims 2-9 do not overcome the deficiency as noted above; therefore they are also rejected as non-statutory subject matter.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Denton (US Publication No. 2019/0266688 – hereinafter, Denton) in view of Stolfus et al. (US Publication No. 2018/0309592 – hereinafter, Stolfus).
Regarding claim 1:
Denton discloses a system for managing a smart product, comprising:
a product application for installation on the smart product and including a set of data describing a plurality of physical components of the smart product (“A system containing constituent devices, that protects its constituent devices from performing harm, is provided. The system may include at least one Internet-of-Things (IoT) device that is coupled to the internet. The IoT device may feature a do-no-harm mode to prevent the device from inflicting harm… The do-no-harm mode may have control over and a set of analytic models governing operation of the product (FIG. 1 and associated text, such as, “Sensors may be grouped. Sensors may be grouped based on physical proximity or based on the content (or expected content) of data captured. Sensors may be grouped virtually. Other nodes, such as data analysis engine 109 may create and/or be included in such groups.” (See para [0053])), wherein at least one of analytical models in the set of analytic models is modified over time by the product application in response to use of the smart product to change how the smart product operates (FIG. 1 and associated text, such as, “Architecture 100 may include nodes. Each node may include two or more nodes. FIG. 1 shows exemplary nodes 101, 103, 105, 107 and 109. The architecture includes sensors 103. Sensors 103 may include devices that detect changes in a physical or virtual environment.” (See para [0046]). “Actuators 107 may respond to data transmitted or processed by other nodes such as data analysis engine 109. Actuators 107 may include devices that modify the physical state of a physical entity. Actuators 107 may include devices that modify a virtual state of information.” (See para [0091])); 
a repository in communication with the product application and the product lifecycle management system for storing a copy of the set of data and the set of analytical models so that the copy of the set of analytical models includes any modifications to the at least one of the analytical models that have been made by the product application in response to use of the smart product (“Software applications may be stored within the non-transitory memory and/or other storage medium. Software applications may provide instructions to the processor for enabling a node to perform various functions. For example, the non-transitory memory may store software applications used by a node, such as an operating system, application programs, and an associated database.” (See para [0059]). “Data repository 101 may receive data captured by sensors 103. In some embodiments, data captured by sensors 103 may be transmitted directly to data analysis engine 109. Data stored in repository 101 may be sorted and analyzed by data analysis engine 109.” (See para [0085])).
But, Denton does not explicitly teach:
a product lifecycle management system positioned remotely from and in communication with the product application, wherein the product lifecycle management system is programmed to include a rule engine for modeling operation of the smart product and a scoring engine for assessing operation of the smart product based on modeling by the rule engine; 
However, Stolfus, an analogous art because Stolfus and Denton are in the same field of endeavor of autonomous transport vehicle, discloses:
a product lifecycle management system positioned remotely from and in communication with the product application (FIG. 1 and associated text, such as, “The traffic management module 108 may include a routing engine 112, traffic rules 116, and a memory 120. The memory 120 may be used connection with the execution of application programming or instructions by the routing engine 112,” (See paras [0070],  [0073])), wherein the product lifecycle management system is programmed to include a rule engine for modeling operation of the smart product (FIG. 1 and associated text, such as, “Classifications of traffic conditions 224 may be stored in rules 112 of the traffic management module 108.” (See para [0112]))) and a scoring engine for assessing operation of the smart product based on modeling by the rule engine (“the traffic management module 108 may be configured to determine optimal operational conditions for an entire system of paths. As can be appreciated, a determination of optimal operational conditions may include altering traffic management devices in the system of paths.” (See para [0116])); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stolfus into the teachings of Denton because that would have improved the traffic control operations center as suggested by Stolfus (See para [0013]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Denton further discloses wherein the smart product comprises an unmanned aerial vehicle (“As an example, the IoT device may be an unmanned autonomous drone” (See para [0040])).

Regarding claim 10:
This is a method version of the rejected system claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.


The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Claims 3-9 and 12-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Denton in view of Stolfus as applied to claim 1 above, and further in view of Yu, Yun (WO 2015/180171 – hereinafter, Yu).
Regarding claim 3:
The rejection of claim 2 is incorporated, but Denton does not explicitly teach:
wherein the set of data describing the plurality of physical components comprises a type of vehicle, a type of airframe, a type of avionics, a payload, and a power system.
However, Yu discloses:
wherein the set of data describing the plurality of physical components comprises a type of vehicle, a type of airframe, a type of avionics, a payload, and a power system (“The basic physical models making up each component of an aircraft may be established. Examples of aircraft components may include, but are not limited to, aircraft frame, power source (e.g., battery), avionics system, carrier, payload, sensors, motors, propulsion units, landing gear, or communication unit.” (See para [0080])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu into the teachings of Denton and Stolfus because that would have the entire aircraft's moment of inertia distribution may be analyzed as suggested by Yu (See para [0079]).

Regarding claim 4:
The rejection of claim 3 is incorporated, but, Denton does not explicitly teach:
wherein one of the plurality of analytical components comprises an autonomous navigation system having at least one navigation model that can be adjusted over time to change how the unmanned aerial vehicle controls its movement.
However, Stolfus further discloses:
wherein one of the plurality of analytical components comprises an autonomous navigation system having at least one navigation model that can be adjusted over time to change how the unmanned aerial vehicle controls its movement (“The traffic management module 108 may refer to the traffic data memory 148 to determine whether other entities are following the provided alternate routes. If not, the traffic management module 108 may determine to adjust the alternate route provided to the one or more entities, via the communication device 124. For instance, the traffic management module 108 may monitor which route, or routes, the entity follows in response to deciding not to follow the alternate route provided. As can be appreciated, the traffic management module 108 may alter subsequent alternate routes provided to entities based on this information.” (See para [0073])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stolfus into the teachings of Denton because that would have improved the traffic control operations center as suggested by Stolfus (See para [0013]).


The rejection of claim 4 is incorporated, but, Denton does not explicitly teach:
wherein the navigation model includes at least one of state estimation, perception, and situation awareness.
However, Stolfus further discloses wherein the navigation model includes at least one of state estimation, perception, and situation awareness (“The traffic management module 108 may refer to the traffic data memory 148 to determine whether other entities are following the provided alternate routes. If not, the traffic management module 108 may determine to adjust the alternate route provided to the one or more entities, via the communication device 124. For instance, the traffic management module 108 may monitor which route, or routes, the entity follows in response to deciding not to follow the alternate route provided. As can be appreciated, the traffic management module 108 may alter subsequent alternate routes provided to entities based on this information.” (See para [0073])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stolfus into the teachings of Denton because that would have improved the traffic control operations center as suggested by Stolfus (See para [0013]).

Regarding claim 6:
The rejection of claim 5 is incorporated, but, Denton does not explicitly teach:
wherein the plurality of analytical components includes an autonomous guidance system having at least one guidance model that can be adjusted over time to change how the unmanned aerial vehicle selects a path of travel.
However, Stolfus further discloses wherein the plurality of analytical components includes an autonomous guidance system having at least one guidance model that can be adjusted over time to change how the unmanned aerial vehicle selects a path of travel (“In one embodiment, the traffic management module 108 may determine to shift traffic from the traffic path 204 to an adjacent path and monitor the adjacent path until it reaches or approaches congestion.” (See para [0116)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stolfus into the teachings of Denton because that would have improved the traffic control operations center as suggested by Stolfus (See para [0013]).

Regarding claim 7:
The rejection of claim 6 is incorporated, Denton further discloses wherein the plurality of analytical components includes an autonomous control system having at least one control model that can be adjusted over time to change how the unmanned aerial vehicle controls its flight (FIG. 3 and associated text, such as, “FIG. 3 is a schematic diagram of the architecture of a basic system 300. System 300 may include at least one IoT device. An IoT device may be in the form of an autonomous car 302, a mobile phone 304, or a smart-card 306. Other examples of an IoT device may include an autonomous spacecraft 308, or an autonomous aircraft 310. The autonomous .

Regarding claim 8:
The rejection of claim 7 is incorporated, Denton further discloses wherein the control model includes at least one of linear control, non-linear control, and learning-based control (“A system containing constituent devices, that protects its constituent devices from performing harm, is provided. The system may include at least one Internet-of-Things (IoT) device that is coupled to the internet. The IoT device may feature a do-no-harm mode to prevent the device from inflicting harm… The do-no-harm mode may have control over the device, and direct the device to execute the contingency plan when the device is in a harmful scenario” (See para [0014]).

Regarding claim 9:
The rejection of claim 8 is incorporated, Denton further discloses wherein the plurality of analytical components includes a mission plan for a specific task (“A system containing constituent devices, that protects its constituent devices from performing harm, is provided. The system may include at least one Internet-of-Things (IoT) device that is coupled to the internet. The IoT device may feature a do-no-harm mode to prevent the device from inflicting harm… The do-no-harm mode may have control over the device, and direct the device to execute the contingency plan when the device is in a harmful scenario” (See para [0014]).

The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.
Regarding claim 13:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.
Regarding claim 14:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Regarding claim 15:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.
Regarding claim 16:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.




The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.
Regarding claim 18:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 9, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 23rd, 2022